Title: William Allen to James Madison, 27 November 1830
From: Allen, William
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Fredericksburg
                                
                                 Nov. 27. 1830
                            
                        
                        
                        By Alleck who left here this day I send
                        1 Barrel & One half Barrel, best quality bro. Sugar
                        5 loaves Common loaf Sugar
                        90 th. Coffee
                        1 half barrel Buckwheat Meal
                        1 pair gum elastic Ovrshoes &
                        2 Bushels Oysters
                        I have also furnished Alleck at his request with fifty cents for the purpose of shoeing his horses which he
                            said was absolutely necessary for him to have done I am Very respectfully Your Most Obt. Sert
                        
                        
                            
                                Wm: Allen
                            
                        
                    